Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 1 of 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KDH CONSULTING GROUP LLC, :
Plaintiff, 20 Civ. 3274
- against - DECISION AND ORDER
ITERATIVE CAPITAL MANAGEMENT L.P.,
et al., :
Defendants.
---- X

VICTOR MARRERO, United States District Judge.

Plaintiff KDH Consulting Group LLC (“KDH”) brought
this action against Iterative Capital Management L.P.,
Iterative Capital GP, LLC, Iterative OTC, LLC, Iterative
Mining, LLC, Brandon Buchanan (“Buchanan”), and Christopher
Dannen (“Dannen,” and together with Buchanan, “Individual
Defendants”) (collectively, “Defendants”). The complaint
alleges twelve counts. (See “Complaint,” Dkt. No. 20.)
Counts One through Four allege violations of the federal
securities laws, while Counts Five through Twelve bring
claims under state and common law. (Complaint 7% 102-86.)

Before the Court are the pre-motion letters filed by
the parties regarding Defendants’ contemplated motion to
dismiss. Defendants notified KDH of their intent to seek
permission to file a motion to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b) (6) (“Rule
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 2 of 34

12(b)(6)”) and forum non conveniens’ on May 20, 2020. (See
“Motion,” Dkt. No. 29.) Defendants argue that the offering
decuments rebut many of KDH’s’ allegations, venue is
improper in the Southern District of New York, and the
Complaint’s allegations are otherwise deficient. By letter
dated May 27, 2020, KDH responded to the Motion and argued
that the Complaint is well-pled. (See “Opposition,” Dkt.
No. 30.) By letter dated June 18, 2020, Defendants replied
to the Opposition and reiterated their intent to file a
motion to dismiss, notwithstanding KDH’s stated intent to
amend its Complaint to provide additional support for
certain claims. (See “Reply,” Dkt. No. 33.) By letter dated
June 19, 2020, KDH responded to the Reply, alleging that
the Reply contained serious factual misstatements and

omissions, demonstrating Defendants’ lack of good faith.

(See “June 19 Letter,” Dkt. No. 34.)

 

| Defendants cite to Federal Rule of Civil Procedure 12(b) (1), which
governs motions to dismiss for lack of subject matter Jurisdiction.
Until recently, it was not clear within the Second Circuit which
provision of Rule 12 applied to a motion seeking to enforce a forum
selection clause. The Supreme Court has clarified that the proper
vehicle is the doctrine of forum non conveniens, not Rule 12. Martinez
v. Bloomberg LP, 740 F.3d 211, 216 (2d Cir. 2014) (citing Atl. Marine
Constr. Co. v. U.S. Dist. Court for W. Dist. of Tx., 571 U.S. 49
(2013)). The issue is academic, because Atlantic Marine “did not alter
the legal principles governing the enforcement of such clauses.” Jones
v. Ponant USA LLC, No. 19 Civ. 3041, 2020 WL 2489076, at *3 n.1
(S.D.N.Y. May 14, 2020). Accordingly, the Court will construe
Defendants’ motion as having been brought under the doctrine of forum
non conveniens. E.g., Fubon Ins. Co. Ltd. v. OHL Int’l, No. 12 Civ.
5035, 2014 WL 1383604, at *5 (S.D.N.Y. Mar. 31, 2014). For avoidance of
doubt, the Court has independently satisfied itself -- as it must --
that it has subject matter jurisdiction over this dispute.

 

 

 

2
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 3 of 34

The Court now construes Defendants’ Motion and Reply
as a motion by Defendants to dismiss the Complaint pursuant
to Rule 12(b)(6) and forum non conveniens (the “Letter

Motion”) .?

For the reasons set forth below, the Letter
Motion is GRANTED IN PART and DENIED IN PART.
I. BACKGROUND

A. FACTUAL BACKGROUND?

 

KDH became a limited partner in Iterative Capital,
L.P. (the “Partnership,” and together with Iterative
Capital Master, L.P. and Iterative Mining Master, L.P., the
“Fund Complex”) in January 2018 with a $1,000,000
investment. KDH’s investment is generally governed by three

documents:

e The Subscription Agreement (“Subscription Agreement”),
signed by KDH on January 5, 2018 (see “Hatami Decl.,”
Dkt. No. 27, FT 7 & Ex. A);

e The Limited Partnership Agreement (“LPA”), signed by
Iterative Capital Management L.P. on January 12, 2018
(see Hatami Decl. 7 8 & Ex. B); and

e The Private Placement Memorandum (“PPM”), dated
December 2017 (see Hatami Decl. 7 10 & Ex. C).

 

? Kapitalforeningen Legernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).

3 The Court presumes familiarity with the factual background of this
litigation, which was described in greater detail in the Court’s
previous decision, and provides only the facts necessary to resolve
Defendants’ Letter Motion. Except as otherwise noted, the factual
background below derives from the Complaint and the facts pleaded
therein, which the Court accepts as true for the purposes of ruling on
a motion to dismiss. See infra Section II1.A-B. Except where
specifically quoted, no further citation will be made to the Complaint.
When quoting the Complaint, all internal quotation marks are omitted.

 

3
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 4 of 34

KDH alleges that Defendants fraudulently induced it to
invest in a cryptocurrency investment and trading fund by
misrepresenting the purpose of the - fund, its prior
performance history, and the liquidity options. The
Individual Defendants allegedly promised a highly liquid
fund with quarterly withdrawal rights, with 70 percent of
the assets invested in trading cryptocurrencies and network
tokens and the remaining 30 percent invested in
cryptocurrency mining operations including cryptocurrency
mining equipment. To the contrary, KDH alleges, Defendants
knew at the time KDH entered the Partnership that
cryptocurrency trading was no longer viable, and planned to
use KDH’s funds for “highly illiquid mining operations.”
(Complaint { 3.) According to KDH, Defendants’ offering
decuments failed to disclose their primary investment
objective and strategy and failed to reflect accurately
their prior performance.

KDH also alleges that Defendants misrepresented the
liquidity of their investment. When the cryptocurrency
market (in particular, Bitcoin) declined, KDH requested
immediate withdrawal. Buchanan assured KDH that their funds
had not yet been invested, that the Fund Complex would not
invest heavily in Bitcoin, and that KDH would be able to

withdraw at any time. Then, to prevent KDH and other
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 5 of 34

investors from withdrawing funds, Defendants allegedly made
the portfolio illiquid by deviating from the stated
investment strategy and turning to mining, including
spending $6.5 million of the remaining assets on “rapidly
depreciating mining equipment.” (Complaint { 11.)

KDH further alleges that Defendants engaged in self-
dealing with their affiliated entities, including Iterative
OTC, LLC (Defendants’ over-the-counter cryptocurrency
trading business) and Iterative Mining LLC (Defendants’
separate mining company). KDH alleges that Defendants
breached their duty of good faith and fair dealing by
putting the interests of Iterative OTC, LLC ahead of the
interests of the Partnership, and by “attempting to
retrofit” the Fund Complex’s operations so that any mined
digital assets were funneled to Iterative OTC, LLC, such
that the Individual Defendants personally profited.
(Complaint { 80.)

KDH brings twelve counts. Count One alleges violations
of Section 10(b) (“Section 10(b)”) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and Securities
Exchange Commission (“SEC”) Rule 10b-5 (“Rule 10b-5”). See
15 U.S.C. § 78j3(b); 17 C.F.R. § 240.10b-5. Count ‘Two,
brought against the Individual Defendants only, alleges

violations of Section 20(a) (“Section 20(a)”) of the
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 6 of 34

Exchange Act. See 15 U.S.C. § 78t(a). Count Three, brought
against Iterative Capital Management L.P. only, alleges
violations of fiduciary duty under Section 206 (“Section
206”) of the Investment Advisers Act (“IAA”). See 15 U.S.C.
§ 80b-6. Count Four, brought against the Individual
Defendants only, alleges that the Individual Defendants
aided and abetted violations of Section 206. The remaining
counts are for common law fraud and fraudulent inducement
(Count Five); breach of fiduciary duty (Count Six); breach
of the duty of good faith, fair dealing, and loyalty (Count
Seven); negligence and negligent misrepresentation (Count
Bight); breach of contract, against Iterative Capital GP,
LLC and Iterative Capital Management L.P. (Count Nine);
unjust enrichment (Count Ten); attorneys’ fees (Count
Eleven); and injunctive relief (Count Twelve).

KDH sought an Order to Show Cause and Temporary
Restraining Order to enjoin Defendants from converting the
Partnership into an operating limited liability company
(the “Restructuring”) and taking other actions related to
the Restructuring. (See “Memorandum of Law,” Dkt. No. 5.)
After the Court (Part I) granted the Temporary Restraining
Order on April 27, 2020, Defendants sought immediate relief
from the TRO. (See “May 1 Letter,” Dkt. No. 14.) Consistent

with the Court’s order, KDH responded by letter on May 4,
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 7 of 34

2020. (See “May 4 Letter,” Dkt. No. 17.) The Court deemed
the May 1 Letter as a motion to dissolve the TRO pursuant
to Federal Rule of Civil Procedure 65(b) (4) (“Motion to
Dissolve”). The Court thereafter granted the Motion to
Dissolve (see Dkt. No. 18), finding that KDH had not made a
sufficiently compelling showing of irreparable harm and
that the balance of the equities did not weigh in KDH’s

favor. KDH Consulting Group LLC v. Iterative Capital Mgmt.

 

L.P., No. 20 Civ. 3274, 2020 WL 2554382 (S.D.N.Y. May 20,

2020). The instant Letter Motion followed.

B. THE PARTIES’ ARGUMENTS

 

Defendants make five arguments in their Motion. First,
Defendants argue that most of KDH’s claims are subject to a
forum selection clause in the LPA that provides for the
adjudication of disputes in the Delaware Court of Chancery.
Second, Defendants assert that Counts One and Two (alleging
violations of the Exchange Act) are time-barred and
contradicted by the documents cited in the Complaint,
including the LPA, the PPM, and the Subscription Agreement.
Third, Defendants state that because no private right of
action exists under Section 206 of the IAA, Counts Three
and Four should be dismissed. Fourth, Defendants contend
that, for several reasons, Counts Five through Twelve fail

to state a claim. Fifth, Defendants urge the Court to
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 8 of 34

dismiss claims against defendants Iterative Mining, LLC and
Iterative OTC, LLC, because the Complaint does not allege
misconduct by either entity or identify any duty that
either entity owes to KDH.

In its Opposition, KDH counters each of these
arguments. KDH disputes the applicability of the forum
selection clause, noting that, first, its claims arise out
of the Subscription Agreement, which does not contain such
a clause, and second, that federal courts have exclusive
jurisdiction over claims arising under the Exchange Act.
KDH also suggests that it is an unsophisticated investor
and did not sign the LPA. Next, KDH argues that Counts One
and Two are timely because the statute of limitations
period does not run until reasonable discovery of the facts
constituting the violation, and further that Counts One and
Two are sufficient to state a claim. Third, KDH contends
that a private right of action exists under the IAA such
that Counts Three and Four should not be dismissed, and
even if KDH lacks standing to bring a claim under the IAA
against Iterative Capital Management L.P., the Individual
Defendants and Iterative GP, LLC acted as investment
advisers under the IAA. Fourth, KDH argues that Counts Five
through Twelve are well-pled. Last, KDH addresses

Defendants’ arguments regarding Iterative OTC, LLC and
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 9 of 34

Iterative Mining, LLC, maintaining that the Complaint
sufficiently alleges that these entities knew of and
enabled the fraud. In addition to making these arguments,
KDH states its willingness to amend the Complaint to allege
more specifically the misleading statements made by
Defendants, add allegations regarding KDH’s Jack of
sophistication, better indicate how Iterative OTC, LLC is a
part of the alleged scheme, and cure any other defects in
the pleadings.

Defendants alerted the Court that the letter exchange
with KDH had not resolved the parties’ dispute and attached
a June 8, 2020 email exchange between the parties. (Reply
Ex. A.) In Defendants’ view, KDH’s proposed amendments to
the Complaint would not cure the defects identified in the
Motion. Defendants maintain that the forum selection clause
in the LPA requires dismissal of the state-law claims, and
that because no additional factual allegations could change
this analysis, the Court should resolve the issue as a
purely legal matter. Defendants also submit that Counts One
and Two are incapable of rehabilitation through amendment
to the Complaint because the LPA and PPM contained explicit
disclosures of the risks of investing and KDH acknowledged
those risks. Last, Defendants argue that Counts Three and

Four remain infirm, and that even assuming KDH repleads
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 10 of 34

these claims as derivative claims, and even assuming KDH
has standing to sue on behalf of the Partnership, the only
available private right of action under the IAA is a claim
for rescission under Section 215(b) (“Section 215(b)”) of
the IAA; Defendants argue such a claim should fail here
because it would essentially be an impermissible assertion
of a private right of action. See 15 U.S.C. § 80b-15.

In response, KDH writes in its June 19 Letter that
Defendants made serious factual misstatements and omissions
in their Reply. In particular, KDH clarifies that its
proposed amendments to the Complaint are not intended to
demonstrate that the disclaimers in the operating documents
deo not apply, but rather that additional facts shed light
on KDH’s sophistication as it pertains to the reliance
element of securities fraud claims.

Having considered the parties’ briefing, the facts as
set forth in the Complaint, and the relevant case law, the
Court will grant in part and deny in part Defendants’
Letter Motion to dismiss the Complaint pursuant to Rule
12 (ob) (6) and for forum non conveniens.

II. LEGAL STANDARDS

A. MOTION TO DISMISS FOR FORUM NON CONVENIENS

 

The plaintiff has the burden of pleading venue. See

Cold Spring Harbor Lab. v. Ropes & Gray LLP, 762 F. Supp.

 

10
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 11 of 34

2d 543, 551 (E.D.N.Y. 2011). If the court relies only on
pleadings and affidavits, the plaintiff need only make a

prima facie showing of venue. See Gulf Ins. Co. vv.

 

Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005). Thus, if an
evidentiary hearing on the question of venue has not been
held, “the Court accepts facts alleged in the complaint as
true and draws all reasonable inferences in [plaintiff’s]

favor.” Person v. Google Inc., 456 F. Supp. 2d 488, 493

 

(S.D.N.Y. 2006) (quoting Caremark Therapeutic Servs. v.

 

Leavitt, 405 F. Supp. 2d 454, 457 (S.D.N.Y. 2005)). The
Court is permitted, however, to consider facts outside of
the pleadings on a motion to dismiss for improper venue.
Martinez, 740 F.3d at 216 (explaining that the Supreme
Court’s decision in Atlantic Marine did not “appear to
alter the materials on which a district court may rely in
granting a motion to dismiss based on a forum selection
clause”). “Whether to hold a hearing on disputed facts and
the scope and method of the hearing is within the sound

discretion of the district court.” Murphy v. Schneider

 

Nat’l, Inc., 362 F.3d 1133, 1139 (9th Cir. 2004).
Under the standard set forth by the Supreme Court in

M/S Bremen v. Zapata Off-Shore Co., forum selection clauses

 

are prima facie valid and should control questions of venue

absent a “strong showing” that enforcement would be

11
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 12 of 34

“unreasonable and unjust, or that the clause was invalid
for such reasons as fraud or over-reaching.” 407 U.S. 1, 15
(1972). Forum selection clause language must, however, he

mandatory to be enforced. John Boutari & Son, Wines &

 

Spirits, S.A. v. Attiki Importers & Distribs., Inc., 22

 

F.3d 51, 52-53 (2d Cir. 1994).

The Second Circuit has developed a framework to
determine the validity of forum selection clauses in the
context of motions to dismiss. Under this framework, a

clause is “presumptively enforceable” if the moving party

can demonstrate the following: (1) the clause was
reasonably communicated to the party challenging
enforcement, (2) the clause is mandatory rather than
permissive in nature, and (3) the claims involved are

subject to the clause. See Phillips v. Audio Active Ltd.,

 

494 F.3d 378, 383 (2d Cir. 2007). The burden then shifts to
the non-moving party who, to overcome the presumption of
enforceability, must make “a sufficiently strong showing
that ‘enforcement would be unreasonable or unjust, or that
the clause [is] invalid for such reasons as fraud or
overreaching.’” Id. at 383-84 (quoting M/S Bremen, 407 U.S.
at 15). Whether the resisting party has rebutted the

presumption of enforceability is a question of federal law.

See id. at 384 (“Despite the presumptive validity of choice

12
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 13 of 34

of law clauses, our precedent indicates that federal law
should be used to determine whether an otherwise mandatory
and applicable forum clause is enforceable under .. . step
four in our analysis.”).

B. RULE 12(B) (6) MOTION TO DISMISS

 

Rule 12(b)(6) provides for dismissal of a complaint
for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b) (6). “To survive a motion to
dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

 

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007)). This standard is met “when the
plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. A complaint should be
dismissed if the plaintiff has not offered factual
allegations sufficient to render the claims’ facially
plausible. See id. However, a court should not dismiss a
complaint for failure to state a claim if the factual
allegations sufficiently “raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555.

In resolving a Rule 12(b) (6) motion, the Court’s task

is “merely to assess the legal feasibility of the

13
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 14 of 34

complaint, not to assay the weight of the evidence which

might be offered in support thereof.” In re Initial Pub.

 

Offering Sec. Litig., 383 F. Supp. 2d 566, 574 (S.D.N.Y.

 

2005), aff’d sub nom. Tenney v. Credit Suisse First Boston

 

Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May 19,

2006); accord In re ME Glob. Holdings Ltd. Sec. Litig., 982

 

F. Supp. 2d 277, 302 (S.D.N.Y. 2013). In this context, the
Court must draw reasonable inferences in favor of the non-

moving party. See Chambers v. Time Warner, Inc., 282 F.3d

 

147, 152 (2d Cir. 2002). However, the requirement that a
court accept the factual allegations in the claim as true
does not extend to legal conclusions. See Igbal, 556 U.S.
at 678.

In adjudicating a Rule 12(b) (6) motion, a court must
confine its consideration “to facts stated on the face of
the complaint, in documents appended to the complaint or
incorporated in the complaint by reference, and to matters
of which judicial notice may be taken.” Leonard F. v.

Israel Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999).

 

However, plaintiffs claiming fraud -- including securities
fraud concerning material misstatements and omissions --
must satisfy the heightened pleading requirements of
Federal Rule of Civil Procedure 9(b) (“Rule 9(b)”) by

“stat [ing] with particularity the circumstances

14
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 15 of 34

constituting fraud.” Fed. R. Civ. P. 9(b). “Allegations
that are conclusory or unsupported by factual assertions

are insufficient.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd.,

 

493 F.3d 87, 99 (2d Cir. 2007).

The PSLRA also imposes heightened pleading standards
for plaintiffs alleging securities fraud. When a plaintiff
alleges that defendants made misleading statements or
omissions, “the complaint shall specify each statement
alleged to have been misleading, the reason or reasons why
the statement is misleading, and, if an allegation
regarding the statement or omission is made on information
and belief, the complaint shall state with particularity
all facts on which that belief is formed.” 15 U.S.C. § 78u-
4(b) (1). Plaintiffs “must do more than say that’ the
statements . . . were false and misleading; they must
demonstrate with specificity why and how that is
so.” Rombach v. Chang, 355 F.3d 164, 174 (2d Cir. 2004). To
adequately plead scienter, “the complaint shall . . . state
with particularity facts giving rise to a strong inference
that the defendant acted with the required state of mind.”
15 U.S.C. § 78u-4(b) (2). A court shall grant a motion to
dismiss a securities fraud complaint if these requirements
are not met.

B. THE EXCHANGE ACT

15
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 16 of 34

To state a claim for misrepresentation or omission
under Section 10(b) and Rule 10b-5, “a plaintiff must
allege that the defendant (1) made misstatements or
omissions of material fact, (2) with scienter, (3) in
connection with the purchase or sale of securities, (4)
upon which the plaintiff relied, and (5) that the
plaintiff’s reliance was the proximate cause of its
injury.” ATSI  Commc’ns, 493 F.3d at 105; see also

Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, Inc.,

 

552 U.S. 148, 157 (2008).
Separately, “Section 20(a) of the Exchange Act imposes
derivative liability on parties controlling persons who

“

commit Exchange Act violations. In re Vivendi, S.A. Sec.

 

Litig., 838 F.3d 223, 238 n.6 (2d Cir. 2016) (internal
quotations omitted). “To establish a prima facie case” for
Section 20(a) liability, “a plaintiff must show (1) a
primary violation by the controlled person, (2) control of
the primary violator by the defendant, and (3) that the
defendant was, in some meaningful sense, a culpable
participant in the controlled person’s fraud.” ATSTI
Comme’ns, 493 F.3d at 108.

C. THE INVESTMENT ADVISERS ACT

 

The Investment Advisers Act of 1940 was enacted “to

achieve a high standard of business ethics in the

16
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 17 of 34

securities industry.” SEC v. Capital Gains Research Bureau,

 

Inc., 375 U.S. 180, 186 (1963). To this end, the Act

 

imposes on investment advisers “an affirmative duty of
utmost good faith, and full and fair disclosure of all
material facts” about their services to their clients. Id.
at 194 (internal quotations omitted). In particular,
investment advisers must tell their clients about “all
conflicts of interest which might incline an investment
adviser -- consciously or unconsciously -- to render advice
which [is] not disinterested.” Id. at 191-92.

The Supreme Court has limited the availability of a

private right of action under the IAA. Transamerica

Mortgage Advisors, Inc. (TAMA) v. Lewis, 444 U.S. 11, 24

 

(1979). “[R]emedies under the IAA are only available where
an investor brings suit on the investment adviser’s
allegedly improper conduct (or vice versa) pursuant to a
contract for services, and seeks a remedy consistent with a

determination that the contract is void.” Norman v. Salomon

 

Smith Barney, Inc., 350 F. Supp. 2d 382, 388 (S.D.N.Y.

 

2004); see also In Re J.P. Jeanneret Assocs., Inc., 769 F.

 

Supp. 2d 340, 367 (S.D.N.Y. 2011) (“[15 U.S.C. §§ 80b-6(a)
and 80b-15] render[{] void any investment contract whose
formation or performance would violate the [IAA].”); Omega

Overseas Partners, Ltd. v. Griffith, No. 13 Civ. 4202, 2014

 

17
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 18 of 34

WL 3907082, at */7 (S.D.N.Y. Aug. 7, 2014) (similar).
Recovery is limited to rescission of the contract and
“restitution of the consideration given under the contract,

ao

less any value conferred by the other party. Transamerica

Mortgage Advisors, 444 U.S. at 24 n.14; see also Wellington

 

 

Int’l Commerce Corp. v. Retelny, 727 F. Supp. 843, 845

 

(S.D.N.¥. 1989).
III. DISCUSSION

A. FORUM SELECTION CLAUSE

 

Defendants argue that most of KDH’s claims are subject
to a forum selection clause in Section 8.5 of the LPA that
provides for the adjudication of disputes in the Delaware
Court of Chancery. Defendants contend that the forum
selection clause prevents this Court from considering all
but the first four causes of action.

The forum selection clause states:

The parties hereby consent to the exclusive
jurisdiction and venue for any action arising out of
this Agreement in the Delaware Court of Chancery. Each
Partner consents to service of process in any action
or proceeding involving the Partnership by the mailing
thereof by registered or certified mail, postage
prepaid, to such Partner’s mailing address set forth
in the Schedule of Partners maintained by the General
Partner.

(Hatami Decl. Ex. B, at 48.)

18
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 19 of 34

As noted above, a court may enforce a forum selection
clause if the clause meets a four-part test. See generally

In re Facebook, Inc., IPO Sec. Deriv. Litig., 922 F. Supp.

 

2a 445, 459-60 (S.D.N.Y. 2013). First, the clause must have
been “reasonably communicated to the party resisting
enforcement.” Phillips, 494 F.3d at 383. Second, the court
must determine whether the clause is “mandatory or
permissive, i.e., . . . whether the parties are required to
bring any dispute to the designated forum or simply
permitted to do so.” Id. Third, the court “asks whether the
claims and parties involved in the suit are subject to the
forum selection clause.” Id. If the clause was reasonably
communicated, has mandatory force, and covers the claims
and parties involved, then it is presumptively enforceable.‘

KDH appears to contest only the first and third
prongs. The Court finds that KDH’s argument with respect to
the first prong is easily dispensed with; KDH argues
summarily that it “is an unsophisticated investor and did
not sign the LPA.” (Opposition at 2.) However, KDH provides
no factual basis for finding that it qualifies as

“unsophisticated,” and as Defendants point out, KDH was

 

“ The fourth and final step permits the party resisting enforcement to
rebut the presumption of enforceability by “making a sufficiently
strong showing that ‘enforcement would be unreasonable or unjust, or

that the clause [is] invalid for such reasons as fraud or
overreaching.’” Phillips, 494 F.3d at 383-84 (quoting M/S Bremen, 407
U.S. at 15).

19
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 20 of 34

represented by counsel when it made its investment. (Reply
at 2.) KDH does not allege that it was somehow unaware of
the clause. Indeed, by signing the Subscription Agreement,
KDH acknowledged that it had read and understood the LPA.
(Hatami Decl. Ex. A, at 1.) The Court thus finds that the
clause was reasonably communicated to KDH.

As for the third prong, the Court similarly finds that
the forum selection clause covers KDH. When KDH signed the
Subscription Agreement, it “agree[d] to be bound by the
Partnership Agreement as a limited partner.” (Hatami Decl.
Ex. A, at 16.) KDH offers no support for holding that the
clause does not bind it, and ample case law counsels
against such a holding, because “it is well established
that a range of transaction participants, parties and non-
parties, should benefit from and be subject to forum

f

selection clauses.” Weingard v. Telepathy, Inc., No. 05

 

Civ. 2024, 2005 WL 2990645, at *5 (S.D.N.Y. Nov. 7, 2005)
(internal quotation marks and alteration omitted)).

Whether the clause covers the claims in the Complaint
-- the other inguiry under the third prong -- is another
matter altogether. Here, KDH makes two main arguments.
First, KDH contends that its claims arise out of the
Subscription Agreement, which does not contain a forum

selection clause. Second, KDH points out that federal

20
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 21 of 34

courts have exclusive jurisdiction over federal securities
fraud claims, and since venue iS appropriate for the
Complaint’s federal securities fraud claims, venue is also
appropriate for the state law claims under the doctrine of
supplemental jurisdiction. Ultimately, the Court is not
persuaded by either argument.

Turning first to matter of whether KDH’s arise out of
the LPA or the Subscription Agreement, the Court finds that
the crux of KDH’s complaint is that Defendants defrauded
investors in the Partnership by overinvesting in mining
equipment and mining activities. Neither KDH’s common law
claims nor its federal law claims can feasibly be raised
without reference to the LPA. Its common law claims revolve
around Defendants’ alleged failure to abide by their duties
with respect to the Partnership, and the Partnership is

governed by the LPA. Palm Bay International, Inc. v.

 

Winebow Group, LLC, No. 18 Civ. 1094, 2018 WL 5776266

 

(E.D.N.Y. Nov. 1, 2018), cited by KDH in its May 4 Letter,
is distinguishable on this ground. In Palm Bay
International, the court held that the plaintiff’s claims
were not subject to the forum selection clause in the
parties’ sales contract because the claims arose under
federal law (the Lanham Act), not the contract, and could

“be raised without reference to the agreement.” 2018 WL

21
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 22 of 34

5776266, at *4. In other words, the claims did “no[t]
invoke or seek to enforce a contractual right or duty.” Id.
Here, in contrast, KDH’s claims depend on allegations that
Defendants made misrepresentations about the nature of the
Fund Complex. In particular, KDH cites to allegedly false
statements in the PPM, and the PPM in turn states that the
LPA governs. (Hatami Decl. Ex. C, at iii (“the terms of the
[LPA] control” in the event of “any inconsistency” between

the PPM and LPA).) Thus, unlike in Palm Bay International,

 

KDH’s claims cannot be raised without reference to the LPA,
and “assert rights or duties originating from_ the
[c]ontract.” 2018 WL 5776266, at *3.

In its Opposition, KDH relies on Roselink Investors,

 

LLC v. Shenkman, 386 F. Supp 2d 209, 225-26 (S.D.N.Y.
2004), but Roselink does not provide strong support for
KDH’s argument either. There, the parties entered into a
Subscription Agreement that included a forum selection
clause providing for jurisdiction in New York state or
federal courts, as well as the application of New York law.
The court enforced the clause and applied New York law. In
doing so, the court relied on a Second Circuit case, Turtur

v. Rothschild Registry Int’l, Inc., 26 F.3d 304, 310 (2d

 

Cir. 1994), which involved a very similar clause, and noted

that in that case, the “claim clearly arose out of or was

22
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 23 of 34

related to their investment, which was governed by the
subscription note containing the forum selection clause.”
Roselink, 386 F. Supp. 2d at 226. Turtur involved a
subscription agreement that contained a forum selection
clause, and the party resisting enforcement argued that the
claim sounded in tort rather than contract; the court
rejected this argument because the fraud claim arose out of
the plaintiff’s investment and so was subject to the
subscription agreement’s forum selection clause. The Second
Circuit did not imply that if the clause appeared instead
in a different subscription document it would not have
applied. Taken together, in fact, Roselink and Turtur
directly contradict KDH’s argument -- they suggest that a
forum selection clause is enforceable no matter where it
appears in the subscription documents, assuming it meets
the Phillips test.”

KDH’s second argument for why the forum-selection

clause does not apply to its claims -- namely, that federal

 

> KDH also cites to Credit Suisse Securities (USA) LLC v. Hilliard, 469
F. Supp. 2d 103, 107-08 (S.D.N.Y. 2007), for the proposition that a
forum selection clause in one contract cannot be applied to “a
different, separately negotiated contract lacking such a clause.” In
that case, the forum selection clause appeared in an agreement that
authorized the plaintiff to sell stock during a certain period. That
agreement expired, and plaintiff’s claim related to the sale of stock
pursuant to a later agreement. The LPA and Subscription Agreement here
are not separate contracts in the sense that they govern different
business relationships or different periods of time. Instead, KDH
entered the Partnership -- and became a party to the LPA -- through the
Subscription Agreement. Credit Suisse Securities (USA) LLC is thus
inapposite.

 

 

23
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 24 of 34

courts have exclusive jurisdiction over federal securities
law claims -- is a closer call, but again the Court is not
persuaded. The Exchange Act contains a venue clause, 15
U.S.C. Section 78aa (“Section 18aa”), which confers
“exclusive jurisdiction” on federal courts for any
violations of the Exchange Act.® Furthermore, 15 U.S.C.
Section 78cc(b) (“Section 78cc”) provides that any contract
made in violation of any provision of the Exchange Act is
void.

While the Supreme Court has carved out mandatory
arbitration clauses from being voided under Section 78cc,

see Scherk v. Alberto-Culver Co., 417 U.S. 506 (1974);

 

Shearson/American Express, Inc. v. McMahon, 482 U.S. 220

 

(1987), courts have reached mixed results when it comes to
mandatory forum selection clauses providing for state court
jurisdiction. Some courts have enforced the forum selection
clause and required state court jurisdiction over all

claims. E.g., Solid Q Holding, LLC v. Arenal Energy Corp.,

 

No. 15-cv-419, 2017 WL 935891, at *2 (D. Utah Mar. 8, 2017)

(forum selection clause providing for Utah state court

 

° “The district courts of the United States and the United States courts
of any Territory or other place subject to the jurisdiction of the
United States shall have exclusive jurisdiction of violations of this
chapter or the rules and regulations thereunder, and of all suits in
equity and actions at law brought to enforce any liability or duty
created by this chapter or the rules and regulations thereunder.”
Section 78aa(a).

24
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 25 of 34

jurisdiction did not violate Section 78aa); Spenta Ents.,
Ltd. v. Coleman, 574 F. Supp. 2d 851, 857 (N.D. Ill. 2008)
(forum selection clause providing for Illinois state court
jurisdiction did not violate Section 78aa).! Other courts
decline to enforce the forum selection clause entirely, and
instead require federal court jurisdiction for all claims.

E.g., Butorin ex rel. KBR Inc. v. Blount, 106 F. Supp. 3d

 

833, 837-38 (S.D. Tex. 2015) (refusing to enforce the forum
selection clause because Section 78aa required federal
court jurisdiction, and noting that the court could “think
of no worse use of judicial resources than severing and
staying one portion of this case so that the other related
claims can be brought in Delaware state court”); Wu v.
Sunrider Corp., No. 17 Civ. 4825, 2017 WL 3475665, at *3
(C.D. Cal. Aug. 11, 2017) (refusing to remand to state
court in part because “[w]hile the Court could retain the
claims over which it has exclusive jurisdiction and remand

the rest, to do so would be unreasonable,” because the

 

7 In one case from this District, the court found that a forum selection
clause providing for exclusive jurisdiction in the Delaware Chancery
Court was not valid, but only because it was adopted after the claims
arose. In re Facebook, Inc., IPO Sec. Deriv. Litig., 922 F. Supp. 2d at
460-63. This case involved at least some claims under the Exchange Act.
See In re: Facebook, Inc., IPO Sec. Derivative Litig., 899 F. Supp. 2d
1374 (Mem.) (MDL 2012).

 

 

25
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 26 of 34

federal securities claims were “based on the same nucleus
of operative facts” as the remaining claims) .°®

The better result, in this Court’s view, is to decline
to enforce the forum selection clause, but only for the
claims subject to Section 78cc. With this approach, the
Court heeds Congress’s clear intent to keep Exchange Act
claims in federal court while upholding the contract
negotiated by the parties. Furthermore, this approach
enjoys the strongest support in this Circuit: In Luce v.
Edelstein, 802 F.2d 49, 57 (2d Cir. 1986), the Second
Circuit held that the district court correctly dismissed
most claims due to a forum selection clause providing for
state court jurisdiction, but agreed that the district
court correctly retained the Exchange Act claims. Because
this case presents substantially the same factual scenario,
the analysis in Luce requires the same result here. The
Court may therefore enforce the forum selection clause as

to the state-law claims, and because Defendants do not

dispute that venue is proper in the Southern District of

 

8 In SST Global Technology, LLC v. Chapman, 270 F. Supp. 2d 444, 453-54
(S.D.N.Y. 2003), the court declined to consider the forum selection
clause given that venue was proper for the Exchange Act claims under
Section 78aa, though it is not clear whether the clause provided for
state court jurisdiction, nor is it clear whether the clause was
mandatory or permissive. KDH also cites O&G Carriers, Inc. v. Rosenthal
& Co., 685 F. Supp. 66, 67 (S.D.N.Y. 1988), but there, the Court
enforced the forum selection clause and transferred to the Northern
District of Illinois precisely because the clause was “susceptible of
meaning either [an] Illinois state court or [the] federal court in
Chicago” had jurisdiction.

 

 

26
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 27 of 34

New York for the Exchange Act claims, the Court declines to
dismiss the Exchange Act claims for improper venue.

Because the Court finds that the first three prongs of
the forum selection clause analysis are met, the burden
shifts to KDH to demonstrate that enforcement of the clause
would be “unreasonable or unjust, or that the clause is
invalid for such reasons as fraud or overreaching.”

Thibodeau v. Pinnacle FX Invests., No. 08 Civ. 1662, 2008

 

WL 4849957, at *4 (E.D.N.Y¥. Nov. 6, 2008) (quoting
Phillips, 494 F.3d at 384) (alterations omitted). KDH does
not claim the clause is unreasonable or unjust. Even if it
did, “the fraudulent actions capable of overcoming the
presumption of validity for a forum selection clause must
be directly related to that clause, not the contract more
generally.” Person, 456 F. Supp. 2d at 494. KDH has not
argued that it was fraudulently induced with respect to the
forum selection clause. Therefore, the clause applies and
requires dismissal of KDH’s state-law claims.

Because it concludes that the forum-selection clause
requires dismissal of the state-law claims, the Court need
not address Defendants’ alternative arguments for dismissal
of Counts Five through Twelve. (See Motion at 3.) The Court

further notes that in dissolving the TRO, the Court has

already found that injunctive relief was not merited,

27
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 28 of 34

thereby disposing of Count Twelve. As for Count Eleven, for
attorneys’ fees, the Second Circuit has noted that
“attorney’s fees are not permitted in actions brought
solely under section 10(b) of the Securities and Exchange
Act.” Cotton v. Slone, 4 F.3d 176, 181 (2d Cir. 1993); see

also Van Alen v. Dominick & Dominick, Inc., 560 F.2d 547,

 

553 (2d Cir. 1977); In re BioScrip, Inc. Sec. Litig., 273

 

F. Supp. 3d 474, 490-91 (S.D.N.Y. 2017). Because the claims
arising under Section 10(b) are the only remaining claims,
as discussed below, it follows that attorneys’ fees are not
available, and dismissal of Count Eleven is appropriate at
this time.?

As it stands, the record presents no disputed factual
questions related to the forum selection clause. See Donnay

USA Ltd. v. Donnay Int’l1 S.A., 705 F. App’x 21, 26 n.4 (2d

 

Cir. 2017) (“Where, as here, a plaintiff adduces no
evidence that places any material fact in dispute, it is
within a district court’s discretion to rely on pleadings
and affidavits in resolving a motion to dismiss based on a
forum selection clause.”). The Court therefore holds as a

matter of law that the forum selection clause applies and

 

° Given the parties’ ongoing and separate dispute regarding the return
of the security bond (see Dkt. Nos. 35, 36), the Court will direct
Defendants to move for costs within thirty days of the date of this
Order. See Sterling Indus., Inc. v. Sheet Metal Workers’ Nat’l Pension
Fund, No. 14 Civ. 5956, 2015 WL 3407927, at *2-*3 (E.D.N.Y. May 27,
2015).

 

 

28
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 29 of 34

will direct KDH to show cause why Counts Five through
Twelve should not be dismissed with prejudice. See Amaker
v. Haponik, 198 F.R.D. 386, 391 (S.D.N.Y. 2000).

B. REMAINING FEDERAL CLAIMS

 

1. Investment Advisers Act

 

It is not clear whether, in Defendants’ view, the
forum-selection clause applies only to Counts Five through
Twelve. Defendants focus their forum selection clause
arguments on the state law claims, and with respect to
Counts Three and Four, argue instead that KDH may not avail
itself of the limited private right of action recognized
under the IAA. (See May 1 Letter at 5 (contrasting the four
federal law claims with the “remaining eight claims [that]
all unquestionably arise under the LPA”); Motion at 1 (the
LPA “covers all of Counts Five through Twelve”); Reply at Il
(forum selection clause must be applied “to each of the
state law claims”).) One could argue that Counts Three and
Four are also covered by the forum selection clause. See 15
U.S.C. § 80b-14 (providing for concurrent jurisdiction in
federal and state courts for claims under the IAA);

CWCapital Cobalt VR Ltd. v. CWCapital Invs. LLC, No. 17

 

Civ. 9463, 2018 WL 2731270, at *5 (S.D.N.Y. May 23, 2018)
(“Congress also provided for concurrent jurisdiction over

IAA violations in state and federal courts.”).

29
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 30 of 34

However, the Court need not consider whether
Defendants have conceded the issue, because it finds that

Counts Three and Four fail to state a claim. These counts

“

face multiple hurdles. As noted above, [t]he only remedy

available under the [IAA] is rescission of the investment
advisory contract and restitution of consideration paid for

ao

investment advisory services. Kassover v. UBS AG, 619 F.

 

Supp. 2d 28, 34 (S.D.N.Y. 2008). As an initial matter, KDH

has not alleged, as required under Transamerica Mortgage

 

Advisors, any facts indicating that its “contract was made

7

illegally or requires illegal performance.” Omega Overseas
Partners, Ltd., 2014 WL 3907082, at *3.

Even if KDH had alleged such facts, the Supreme Court
has explained that any “[rlestitution would not
include compensation for any diminution in the value of the
rescinding party’s investment alleged to have resulted from
the adviser’s action or inaction. Such relief could provide
by indirection the equivalent of a private damages remedy

that we have concluded Congress did not confer.”

Transamerica Mortgage Advisors, 444 U.S. at 24 n.14.

 

Because KDH appears to bring its IAA causes of action in
order to demand the return of its investment, its IAA claim
is, as Defendants put it, a “backdoor attempt to assert a

private claim under Section 206.” (Reply at 3.) The Court

30
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 31 of 34

declines KDH’s invitation to circumvent clear precedent

that disallows its claim. See Omega Overseas Partners,

 

Ltd., 2014 WL 3907082, at *2 (holding that the theory that
Section 215 “voids an investment adviser contract anytime
an investment adviser defrauds a client in violation of the
IAA” is precisely what “the Supreme Court refused to
find”).

Inability to recover is not the only issue with KDH’s
IAA causes of action. KDH does not allege facts to support
a finding (or even appear to argue) that it has standing to
bring a claim on behalf of the Partnership, nor does it
allege with particularity any facts demonstrating that any
of the Defendants acted as investment advisers to KDH. The
TAA’s definition of an “investment adviser” requires that
the individual be compensated in exchange for advising
others. See 15 U.S.C. § 80b-2(a) (11). The Complaint does
not allege that any of the Defendants accepted compensation
from KDH, and the allegations that Defendants enriched
themselves at the expense of the Partnership are
conclusory. (E.g., Complaint @ 81 (“Defendants put their
own interest to sell digital assets mined by the Mining
Master Fund through [Iterative OTC, LLC], and profit from
such transactions, before the interests of the Partnership

-"”); Complaint @@ 82 (“Upon information and belief,

31
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 32 of 34

Individual Defendants personally profited from trades
through [Iterative OTC, LLC] at the expense of Plaintiff
and other investors . . . .”; Complaint @ 127 (alleging
that Iterative Capital Management L.P. and its officers
acted to enrich the Individual Defendants and _ secure
personal benefits).)?° In sum, the allegations in the
Complaint regarding Defendants’ enrichment at the expense
of the Partnership are too conclusory to support a finding
that any Defendant acted as an investment adviser.

Because Count Three fails, Count Four, a derivative
claim against the Individual Defendants for aiding and
abetting Iterative Capital Management L.P. in violating

Section 206 of the IAA, must also fail. See SEC v. Pimco

 

Advisors Fund Mgmt. LLC, 341 F. Supp. 2d 454, 470 (S.D.N.Y.

 

2004) (aiding and abetting liability requires a primary
violation).

The Court therefore holds that Defendants’ Letter
Motion should be granted as to Counts Three and Four, and
will direct KDH to show cause why Counts Three and Four
should not be dismissed with prejudice.

2. Exchange Act

 

10 While the Court’s analysis is confined to the allegations in the
Complaint, it also notes that Buchanan has represented to KDH that “the
Fund rarely, if ever, transacts through the OTC desk. To the extent it
has/does, there are no profits generated from the sale or purchase of
cryptocurrency, as the OTC desk does not charge a fee for those
services.” (See “Khurdayan Decl.,” Dkt. No. 6, Ex. C, at 1.)

32
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 33 of 34

The only remaining claims consist of the federal
securities law claims under the Exchange Act. KDH offers to
amend its Complaint to “provide the relevant facts and
context relating to the ‘degree of sophistication,’ which
is a generally accepted factor assessing reliance in
securities fraud cases.” (June 19 Letter at 2 (citing San

Diego County Emps.’ Ret. Ass’n v. Maounis, 749 F. Supp. 2d

 

104, 120 (S.D.N.Y. 2010)).) Because KDH has indicated that
it wishes to file an amended complaint to bolster the
factual allegations supporting these claims, and because,
in general, a party may amend the complaint as a matter of

right, see Pettaway v. Nat’1l Recovery Sols., LLC, 955 F.3d

 

297, 303 (2d Cir. 2020), the Court will not address the
claims under the Exchange Act at this time. Rather, the
Court will direct KDH to file an amended complaint, or, in
the alternative, notify the Court that it wishes to rest on
the Complaint as filed, within twenty days of the date of
this Order.
IV. ORDER

Accordingly, for the reasons stated above, it is
hereby

ORDERED that the motion so deemed by the Court as
filed by defendants Iterative Capital Management L.P.,

Iterative Capital GP, LLC, Iterative OTC, LLC, Iterative

33
Case 1:20-cv-03274-VM Document 37 Filed 06/29/20 Page 34 of 34

Mining, LLC, Brandon Buchanan, and Christopher Dannen
(“Defendants”) to dismiss the complaint (Dkt. No. 20) of
plaintiff KDH Consulting Group LLC (“KDH”) pursuant to Rule
12 (bo) (6) of the Federal Rules of Civil Procedure and for
forum non conveniens (Dkt. Nos. 29, 33) is DENIED IN PART
and GRANTED IN PART as set forth above, and it is further
hereby

ORDERED that KDH file an amended complaint for Counts
One and Two or, in the alternative, notify the Court that
it wishes to rest on the complaint as filed, within twenty
days of the date of this Order, and it is further hereby

ORDERED that KDH show cause why Counts Three through
Twelve should not be dismissed with prejudice within twenty
days of the date of this Order, and it is further hereby

ORDERED that Defendants move for costs, or notify the
Court that they will not seek costs, within thirty days of
the date of this Order.

SO ORDERED.

Dated: New York, New York

 

 

27 June 2020 / Loe
“Victor Marrero
U.S.D.d.

34
